            Case 5:21-cv-00660-C Document 7 Filed 07/27/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

BRANDON SMITH and KYLEE                       )
FARRAR-SMITH, Husband and Wife,               )
                                              )
                            Plaintiffs,       )
                                              )
vs.                                           )   Case No. CIV-21-660-C
                                              )
STATE FARM FIRE AND                           )
CASUALTY COMPANY,                             )
                                              )
                            Defendant.        )

                      MEMORANDUM OPINION AND ORDER

       Plaintiffs filed the present action asserting claims for breach of contract and bad

faith following disagreement over the extent of damage to a home owned by Plaintiffs and

insured by Defendant. Defendant seeks dismissal of the case based on Plaintiffs’ failure

to file before expiration of the contractual statute of limitations. Plaintiffs’ date of loss

was August 26, 2019. Plaintiffs filed this action on June 1, 2021. Defendant argues this

filing was untimely, as the contract requires any action to be filed within one year of the

date of loss.

       In response, Plaintiffs direct the Court to a number of facts which demonstrate the

fallacy of Defendant’s argument.          First, Plaintiffs note the Oklahoma Insurance

Department issued a bulletin which delayed all reporting deadlines and extended all

policyholder rights or benefits until 90 days after expiration of the Oklahoma Governor’s

declaration of emergency arising from the COVID-19 pandemic. As Plaintiffs note, that

declaration of emergency ended May 3, 2021, and the present lawsuit was filed
           Case 5:21-cv-00660-C Document 7 Filed 07/27/21 Page 2 of 2




substantially less than 90 days later. Thus, this matter was filed within the limitations

period.

       Plaintiffs also direct the Court to correspondence between Defendant’s adjustor and

the entity that was assisting Plaintiffs with their claim prior to filing the lawsuit. On June

10, 2020, in a recorded discussion, Defendant’s adjustor specifically stated that Defendant

was extending the statute due to the insurance department bulletin. At a minimum, this

statement waives Defendant’s right to rely on the policy limitations period. See Prudential

Fire Ins. Co. v. Trave-Taylor Co., 1944 OK 272, 152 P.2d 273. After application of the

waiver by Defendant, Plaintiffs’ action was timely filed.         Accordingly, Defendant’s

Motion will be denied.

       As set forth more fully herein, Defendant’s Motion to Dismiss (Dkt. No. 5) is

DENIED.

       IT IS SO ORDERED this 27th day of July 2021.




                                              2
